ATTACHMENT to PTO-303 Advisory Action Before Filing of Appeal Brief
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on May 31, 2022, with respect to objections to claims 1, 10, 19, and 27 have been considered and are persuasive. Objections to claims 1, 10, 19, and 21 have been withdrawn.
3. 	Applicant's arguments regarding rejection of claims 1, 10, 19, and 27 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Wei ‘283 (US 2015/0117283) and Horiuchi ‘072 (US 2019/0021072) do not disclose “in response to receiving downlink data from the first cell during the time period T0: when the determined TTI length equals a first TTI value (TTI1), transmitting a first minimum number (N1) of uplink feedback signals in an uplink of the first cell during the time period TO; and when the determined TTI length equals a second TTI value (TTI2), transmitting a second minimum number (N2) of uplink feedback signals in the uplink of the first cell during the time period T0” (See Remarks, page 10, lines 33-37, page 11, para 1).
	 First, applicant argues that Horiuchi ‘072 discloses that shortening a TTI length and increasing a number of ACK/NACK signals improves outer loop control for selecting a modulation and coding scheme (MCS), but that Horiuchi ‘072 does not disclose transmitting a first or second number of ACK/NACK during a time period based on a first or second TTI length and in response to receiving downlink data during the time period (See Remarks, page 11, para 4).
	Examiner respectfully disagrees. Examiner notes that Horiuchi ‘072 discloses that ACK/NACK signals are transmitted on the uplink, in response to receiving downlink data (para 61). Horiuchi ‘072 further discloses that a number of ACK/NACK signals are transmitted, where the number depends on TTI length (para 82). Thus, Horiuchi ‘072 discloses that a number of ACK/NACK signals is transmitted during an overall period during which downlink data is received and the ACK/NACK signals are transmitted, where the ACK/NACK signals are transmitted in response to the received downlink data, and where the number of ACK/NACK signals is based on the TTI length.
	Second, applicant argues that Horiuchi ‘072 discloses that a base station receives ACK/NACK signals in response to downlink data and that a number of ACK/NACK signals is based on the TTI, but that Horiuchi ‘072 does not disclose a wireless device determining a number of ACK/NACK signals based on a TTI length, a time period for obtaining SI of a second cell, and downlink signals received during the same period (See Remarks, page 11, para 5-6, page 12, para 1). 
Examiner respectfully disagrees. Examiner notes that Wei ‘283 discloses obtaining the SI of the second cell using autonomous gaps during a time period (para 10, 34, and 39; the UE obtains the SI using autonomous gaps and in a duration of time). Examiner further notes that Horiuchi ‘072 discloses that the number of ACK/NACK signals transmitted on the uplink in response to the received downlink data is determined based on the TTI length (para 61 and 82). Thus, Horiuchi ‘072 discloses that the number of ACK/NACK signals transmitted on the uplink in response to the received downlink data is determined by the wireless device based on the TTI length, where the ACK/NACK signals are transmitted during the overall period during which downlink data is received and the ACK/NACK signals are transmitted.
B. § 103 rejection of claims 10, 19, and 27
Regarding claims 10, 19, and 27, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 10, 19, and 27.

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474